DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 03/28/2019 has been considered by the Examiner and made of record in the application file.

Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Giudiceandrea (US 2012/0022829 A1) discloses an initial step of taking a wooden log; (paragraph 2; log) a scanning step, wherein a tomographic scan of the wooden log is performed; (paragraph 21; tomographic scan) a step of choosing a cutting pattern, (paragraphs 23-24; cutting pattern) during which a cutting pattern for the log is calculated or selected, the cutting pattern comprising information with reference to a subsequent division of the log into pieces of wood; (paragraph 20; When the starting piece of wood was a log, the first piece of wood may be the same log, it may be a shorter log obtained by dividing the starting log longitudinally into several parts, or it may be a plank obtained by cutting the starting log.) a characterising step, during which for each virtual piece of wood intended to be obtained with the cutting pattern, and starting with the tomographic information available, one or more virtual individualising characteristics are defined which are linked to the distribution and/or size of physical characteristics of the log inside (see at least paragraph 47; Knowledge of the position and orientation of the first piece of wood relative to the selected tomographic reconstruction may be used both to carry out subsequent working (such as the cutting) in the best possible way, and to evaluate the internal properties of the first piece of wood.) and/or on the surface of the self-same virtual piece of wood; (paragraph 52; Simulating the carrying out, on the tomographic reconstruction of the piece of wood, of a plurality of X-rays according to a plurality of distinct virtual directions of observations substantially distributed around the piece of wood) a saving step, during which those virtual individualising characteristics of each virtual piece of wood are saved in a database, together with information about the identity of the log; (paragraph 20; saved in a suitable computer) a cutting step, during which the log is divided into real pieces of wood according to what is foreseen in the cutting pattern; (paragraph 20; cutting the starting log).  
Giudiceandrea fails to specifically disclose a selecting step, during which a real piece of wood obtained from the cutting step is selected;  an analysing step, during which real information about the distribution and/or size of physical characteristics of the log inside and/or on the surface of the real piece of wood is acquired and, based on that real information, corresponding real individualising characteristics of the real piece of wood are defined; a search step, during which the real individualising characteristics of the real piece of wood are compared with the virtual individualising characteristics saved in the database for virtual pieces of wood, in order to identify a match;  and an identifying step, during which an origin of the real piece of wood is identified based on the information about the identity of the log which is saved in the database together with the virtual individualising characteristics of a virtual piece of wood which match the real individualising characteristics of the real piece of wood.

Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665